Citation Nr: 1007799	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  91-16 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hepatitis C with depression prior to October 23, 2008.

2.  Entitlement to a rating in excess of 60 percent for 
hepatitis C with depression and thrombocytopenia as of 
October 23, 2008.

3.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

This matter was previously before the Board in December 1992, 
October 1995, and November 1999.  In December 1992 and 
October 1995, the Board remanded the claim for additional 
development.  In November 1999, the Board denied entitlement 
to a rating in excess of 10 percent for hepatitis C prior to 
April 30, 1996, and in excess of 30 percent from April 30, 
1996.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2000, the Court granted a joint motion for remand.

In April 2001, the Board remanded the claim for further 
development.  In July 2004, the Board granted in part and 
denied in part the Veteran's claim.  As noted above, the 
Veteran was seeking a rating in excess of 10 percent for 
hepatitis C with depression, prior to April 30, 1996, and in 
excess of 30 percent as of April 30, 1996.  The Board granted 
a rating of 30 percent from January 9, 1990, the date of the 
Veteran's claim.  The Board also denied a rating in excess of 
30 percent at any time.  

The Veteran filed another appeal with the Court, as to the 
July 2004 decision.  In February 2006, the Court granted a 
joint motion for remand.  That part of the Board's July 2004 
decision that denied a rating in excess of 30 percent was 
vacated by the Court and returned to the Board for additional 
development.

In June 2006, the Board remanded the claim for further 
development.

By a June 2009 decision review officer decision, the RO 
granted service connection for thrombocytopenia and assigned 
a noncompensable rating from April 2007, indicating that 
consideration of symptoms related to that condition was 
included in the evaluation for hepatitis C.  The RO increased 
the rating for hepatitis C with depression and 
thrombocytopenia to 60 percent, effective October 23, 2008.  
The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran, through his attorney, asserts that his hepatitis 
C is worse than the current rating reflects.  In 
correspondence received at the Board in February 2010, the 
Veteran's attorney noted that despite his service-connected 
disabilities of PTSD and hepatitis C, the Veteran was able to 
work full-time until December 2009.  It was reported that as 
of December 2009, the Veteran had to stop working.  

The Veteran's attorney requested that based on the Veteran's 
worsening disabilities, the case be remanded to the RO so 
that additional treatment records could be obtained and 
considered.  

The Veteran's attorney further indicated that the Veteran was 
seeking entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  Accordingly, further action by the RO is also 
necessary with respect to the issue of entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
attorney, asking him to provide sufficient 
information, and if necessary 
authorization, to enable VA to obtain any 
additional pertinent treatment records not 
currently of record.  Based on the 
Veteran's response, assist him in 
obtaining any additional evidence 
identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, schedule the Veteran for an 
appropriate VA examination in order to 
determine the nature, extent, and severity 
of his hepatitis C.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the Veteran's 
documented medical history and assertions. 
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  The 
examiner should determine the nature, 
extent, and severity of the Veteran's 
hepatitis C. 
The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed report.

3.  Schedule the Veteran for an 
appropriate VA examination(s) to determine 
whether he is unemployable solely due to 
his service-connected disabilities.  The 
claims folder must be made available to 
the examiner(s) for review.  Based on the 
examination and review of the record, the 
examiner(s) should specifically address 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's service-connected disabilities, 
without regard to his age or the effects 
of any non-service- connected 
disabilities, are severe enough to 
preclude him from obtaining and 
maintaining any form of gainful employment 
consistent with his education and 
occupational experience.

4.  Then readjudicate the issues on 
appeal.  If the decision remains adverse, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

